2122-CC00688

IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS

STATE OF MISSOURI
BRET H, ROBINSON, )
An individual )
)
AND }
KIMBERLY G. ROBINSON, )
An individual, )
)
Plaintiffs, )

} Case No.:
Vv. )

) Division:
)
STATE FARM MUTUAL AUTOMOBILE )}
INSURANCE COMPANY }
Serve registered agent: )
CSC Lawyers Incorporating Service )

Co. ) JURY TRIAL DEMANDED
221 Bolivar Street )
Jefferson City, MO 65101 }
)
AND )
ILLINOIS NATIONAL INSURANCE )
COMPANY (A member of American )
International Group, Inc. (AIG)), )
A foreign insurance company, )
Serve: )
Chlora Lindley-Myers )
Missouri Director of Insurance __)
301 West High Street, Room 530)
Jefferson City, Missouri 65101 )
)
Defendants. )
PETITION FOR DAMAGES

 

COME NOW Plaintiffs BRET H. ROBINSON and KIMBERLY G. ROBINSON, his
wife, (hereinafter “Plaintiffs”), and for their causes of action directed against Defendant STATE

FARM MUTUAL AUTOMOBILE INSURANCE COMPANY (hereinafter “State Farm”), and

We PEOL ~ LZ0z 60 judy ~ sino’) ‘1S Jo Aug ~ pay Affeoronoa;y
Defendant ILLINOIS NATIONAL INSURANCE COMPANY (hereafter “Illinois National”),

state and allege as follows:

GENERAL ALLEGATIONS
1. Plaintiffs are now, and at all times relevant herein were, citizens and residents of
St. Louis County, Missouri.
2. Defendant State Farm is a resident of the City of St. Louis, State of Missouri,

having an agent and/or office for the transaction of its usual and customary business in the City
of St. Louis, Missouri.

3, Defendant Illinois National is a foreign entity, having an agent and/or office for
the transaction of its usual and customary business in the City of St. Louis, Missouri.

4, Venue is proper in this Court pursuant to 375.1806 RSMo.

5. On or about April 9, 2018, Plaintiff Bret H. Robinson was operating a rented
' motor vehicle at or near the intersection of W. Pierce Street & S. 24" Street in Milwaukee, WI.

6. At that place and time, Plaintiff Bret H. Robinson was stopped at a stop sign
waiting to make a left turn onto S. 24" Street when a stolen vehicle driven by an unknown
motorist traveling at a high rate of speed suddenly and violently collided with the rear and right
side of the vehicle that Mr. Robinson was operating with such great force as to cause such
vehicle to spin and coilide with another vehicle which was parked.

7. The unknown motorist fled the scene and has never come forward, and neither he
nor his vehicle have been identified, qualifying such driver as an uninsured motorist (hereafter,
the “Uninsured Motorist”) under the terms and conditions of the Missouri form insurance policy

issued to Plaintiff Bret H. Robinson and his wife, Kimberly G. Robinson by Defendant State

Wed LEGE - EZOZ ‘60 Judy - sinc] Ys Jo Aug - party Ayeoonsa|3
Farm, as well as under the Missouri form insurance policy issued to R & S Metals, LLC, whose

principal place of business is and was in the city of St. Louis, Missouri, with whom Plaintiff Bret

H. Robinson was employed and was in Milwaukee, WI on behalf of at the time of the subject

collision.

8. In colliding with the vehicle operated by Plaintiff Bret H. Robinson, the

Uninsured Motorist was negligent in one or more of the following respects:

a) Operated his vehicle while intoxicated and/or under the influence of
alcohol and/or other controlled substances; and/or

b)} Operated his vehicle at an excessive rate of speed; and/or

Cc) Failed to yield the right of way to Plaintiff; and/or

d) Failed to keep a careful lookout; and/or

e) Knew, or by the use of the highest degree of care could have known, of
the reasonable likelihood of collision with Plaintiff Bret H. Robinson in
time thereafter to have swerved, stopped or sounded a warning, but failed

to do so; and/or

f) Failed to stop at a stop sign in violation of applicabie state and local

statutes and ordinances.
9, In the alternative, a collision of the type described above does not normally

happen, but for the negligence of the person in the position of the Uninsured Motorist as

described above, and the Uninsured Motorist was at the time of the collision in exclusive control

of the dangerous instrumentality of the vehicle operated by him.

Wd LLL? £Z0z ‘60 lucy - sino7 ‘Ig $0 AUD - peyy Ajjequojoaly
10. Asa direct and proximate result of the negligence described above on the part
of the Uninsured Motorist, Plaintiff Bret H. Robinson sustained significant injuries, including a
fracture of his left clavicle (leaving him with a permanent malalignment/deformity of his left
clavicle and a left shoulder droop), pain, fatigue, limitation, and weakness in his left trapezius
and deltoid muscles, diminished left shoulder strength and range of motion, fractures to nine (9)
ribs, bruises, contusions and abrasions to his left arm and left clavicle, and to his left flank and
his face, including but not limited to his right nasal bridge and right upper eyelid, as well as his
posterior right abdominal area, and damage to his body as a whole, causing him great pain,
suffering, fatigue, and limitations in strength and range of motion, as well as emotional distress,
both in the past likely in the future, all of which has combined to cause, and will continue to
cause him to be unable to perform activities of daily living and both work and leisure activities
as he used to, and has caused him to suffer significant loss of sleep over an extended period of
time, and has and will continue to diminish his quality of his life, all to his damage.

ll. Asa further direct and proximate result of such negligence on the part of the
Uninsured Motorist, Plaintiff Bret H. Robinson has been required to undergo an extensive course
of medical treatment and rehabilitation over a prolonged period of time, and may in the future
require additional care and treatment, including but not limited to surgical repair of his
malaligned left clavicle, all to his damage,

12.‘ [n addition, as a further direct and proximate result of such negligence on the part
of the Uninsured Motorist, Plaintiff Bret H. Robinson was unable to attend work and/or work
effectively for an extended period of time, causing him to lose earnings in excess of

$150,000.00.

Wed bLcOL - L207 60 idly - sino] ‘Ig Jo AND - pays Ayjeotucqyoaly
13. Further, as a direct and proximate result of the damages and injuries suffered by
Plaintiff Bret H. Robinson as described above, Plaintiff Kimberly G. Robinson suffered
significant loss of support, companionship, society, love, affection, conjugal fellowship, and
martial services from Plaintiff Bret H. Robinson, all to her damage in an amount in excess of the
sum of twenty-five thousand Dollars ($25,000.00).

COUNT I - UNINSURED MOTORIST
(BRET H. ROBINSON)

COMES NOW Plaintiff, Bret H. Robinson, by and through his undersigned attorney, and
for Count I of his Petition for Damages against Defendant STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY (hereinafter “State Farm”), and Defendant
ILLINOIS NATIONAL INSURANCE COMPANY (hereafter “TlHnois National”), jointly and
severally, states and alleges as follows:

14. Plaintiff realleges and incorporates herein by this reference, each and every
allegation set for in paragraphs | through 13 above, and for this paragraph of Count I, the same
as if more fully set forth herein.

15. Atall times relevant herein, Plaintiff was an insured under the policy of insurance
issued by Defendant State Farm as described above, including but not necessarily limited to
Policy Number 282 7551-C23-25, and Plaintiff was also an insured under the policy of insurance
issued by Defendant Ulinois National as described above, including but not necessarily limited to
policy number 06-CA—018528135-1, both of which policies were in full force and effect on
April 9, 2018.

16. At the above date, time, and place, the unidentified Uninsured Motorist referenced

above was an “uninsured motorist” as that term is defined in each of the above-referenced

5

We LOL - Lzaz"60 judy ~ sino7 ‘Ig Jo Aug - pays Apesiuonoaryg
policies of insurance issued by each of the Defendants.

17, Each of the policies of insurance issued by the defendants State Farm and Illinois
National constitute contracts whereby each of said defendants assumed liabilities, duties, and
obligations and made promises to pay claims for damages sustained by insureds under each such
policy, including, Plaintiff Bret H. Robinson, in exchange for the holder of each policy’s
agreement to pay premiums as prescribed therein.

18. The holder of each such policy has fully paid all premiums and complied with all
conditions precedent to each of the defendants obligations to pay claims to insureds under the
uninsured motorist policies issued by each Defendant as described above.

19. Defendants and each of them have, after demand, failed and refused and continue
to fail and refuse to honor and pay Plaintiff Bret H. Robinson’s claims under the subject
insurance policies for damages arising out of the incident described above, in breach of their
respective obligations under such insurance agreements.

20. Asa direct and proximate result of such breach on the part of defendants, Plaintiff
Bret H. Robinson has sustained damages as described above.

WHEREFORE, Plaintiff prays that this Court make and enter judgment in favor of
Plaintiff Brett H. Robinson and against Defendant State Farm Mutual Automobile Insurance
Company and Defendant Illinois National Insurance Company, jointly and severally, in such
amount in excess of $25,000.00 as is fair and reasonable to fully compensate Plaintiff for his
damages as alleged herein, together with his costs incurred herein, and for any and all such other

and further relief as this Court deems just and proper.

ed LieOL - bZ0z ‘ea qudy - sino7 7g jo All - poy Apeotuonoalg
COUNT If— VEXATIOUS REFUSAL
(BRET H. ROBINSON)

COMES NOW Plaintiff, Bret H. Robinson, by and through his undersigned attorney, and
for Count II of his Petition against Defendant STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY (hereinafter “State Farm”), and Defendant ILLINOIS NATIONAL
INSURANCE COMPANY (hereafter “Tllinois National’), jointly and severally, states and
alleges as follows:

21, Plaintiff restates and realleges all of those allegations contained in paragraphs |
through 20 set forth herein above, and incorporates them herein by this reference.

22. The action set forth by Plaintiffs in Count J above is an action to recover the
amount of loss due Plaintiff under policies of insurance according to the terms and conditions
thereof,

23. Defendants and each of them have willfully failed and refused for a period
exceeding thirty (30) days after due demand to pay Plaintiffs’ uninsured motorist claims in full
without reasonable cause or excuse.

24. Plaintiff, or the applicable policy holder as the case may be, has complied with all
terms and conditions under the policies and has supplied all information requested by
Defendants.

25. There are no credible bona fide disputes that Defendants each owe uninsured
motorist coverage to Plaintiff under the policies,

26. ‘Plaintiff is a citizen and resident of the State of Missouri and the policies was

issued and/or delivered in the State of Missouri.

Wel LL-OL - LZOZ ‘60 Hay ~ SIN|O] IS JO AND ~ pony Ayeoiuc aly
27, The Defendants’ refusal to pay Plaintiff’s losses and claims is vexatious.
28, ‘Plaintiff is entitled to receive and is seeking the amount due under the policy for

uninsured motorist coverage, interest thereon, as well as the statutory penalty and damages due

to Plaintiff for defendants’ vexatious refusal to pay together with Plaintiff's reasonable attorneys’

fees incurred herein, all as provided under §375.296 RSMo and §375.420 RSMo.

WHEREFORE, Plaintiff prays that this Court make and enter judgment in favor of
Plaintiff Brett H. Robinson and against Defendant State Farm Mutual Automobile Insurance
Company and Defendant Illinois National Insurance Company, jointly and severally, requiring
said defendants to pay Plaintiff's costs and expenses incurred herein, his reasonable attorneys’
fees, pre-judgment interest, as well as the penalty provided for under §375.296 RSMo and
§375,420 RSMo, and such other and further relief as the Court deems just and proper under the
circumstances,

COUNT I - UNINSURED MOTORIST
(LOSS OF CONSORTIUM-KIMBERLY G. ROBINSON)

COMES NOW Plaintiff, Kimberly G. Robinson, by and through his undersigned
attorney, and for Count III of this Petition for Damages against Defendant STATE FARM
MUTUAL AUTOMOBILE INSURANCE COMPANY (hereinafter “State Farm’), and
Defendant ILLINOIS NATIONAL INSURANCE COMPANY (hereafter “Illinois National”),
jointly and severally, states and alleges as follows:

29,  Plaintiffrealleges and incorporates herein by this reference, each and every
allegation set for in paragraphs | through 20 above, and for this paragraph of Count III hereof,
the same as if more fully set forth herein.

30, At all times relevant herein, Plaintiff was an insured under the policy of insurance

8

Wet LOL > LZO% “GO [dty - sinory yg yo AND - pays Ajeoiuo0o||y
issued by Defendant State Farm as described above, including but not necessarily limited to
Policy Number 282 7551-C23-25, and Plaintiff was also an insured under the policy of insurance
issued by Defendant Illinois National as described above, including but not necessarily limited to
policy number 06-CA—018528135-1, both of which policies were in full force and effect on
April 9, 2018,

31. At the above date, time, and place, the unidentified Uninsured Motorist referenced
above was an “uninsured motorist” as that term is defined in each of the above-referenced
policies of insurance issued by each of the Defendants.

32. Each of the policies of insurance issued by the defendants State Farm and Illinois
National constitute contracts whereby each of said defendants assumed liabilities, duties, and
obligations and made promises to pay claims for damages sustained by insureds under each such
policy, including, Plaintiff Kimberly G. Robinson, in exchange for the holder of each policy’s
agreement to pay premiums as prescribed therein.

33. The holder of each such policy has fully paid all premiums and complied with all
conditions precedent to each of the defendants obligations to pay claims to insureds under the
uninsured motorist policies issued by each defendant as described above,

34. Defendants and each of them have, after demand, failed and refused and continue
to fail and refuse to honor and pay Plaintiff Kimberly G. Robinson’s claims under the subject
insurance policies for damages arising out of the incident described above, in breach of their
respective obligations under such insurance agreements.

35, Asa direct and proximate result of such breach on the part of defendants, Plaintiff

Kimberly G. Robinson has sustained damages as described above.

Wed LOL - LZ0z “60 udiy- sinc) Ig Jo Aql9 - pop Ageouooaly
WHEREFORE, Plaintiff prays that this Court make and enter judgment in favor of
Plaintiff Kimberly G. Robinson and against Defendant State Farm Mutual Automobile Insurance
Company and Defendant Illinois National Insurance Company, jointly and severally, in such
amount in excess of $25,000.00 as is fair and reasonable to fully compensate Plaintiff for her
damages as alleged herein, together with her costs incurred herein, and for any and all such other
and further relief as this Court deems just and proper.

COUNT IV - VEXATIOUS REFUSAL
(KIMBERLY G. ROBINSON)

COMES NOW Plaintiff, Kimberly G. Robinson, by and through her undersigned
attorney, and for Count IV of this Petition against Defendant STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY (hereinafter “State Farm’’), and Defendant
ILLINOIS NATIONAL INSURANCE COMPANY (hereafter “Illinois National”), jointly and
severally, states and alleges as follows:

36. Plaintiff restates and realleges all of those allegations contained in paragraphs |
through 20 and 29 through 35 set forth herein above, and incorporates them herein by this
reference.

37. The action set forth by Plaintiff in Count Til above is an action to recover the
amount of loss due Plaintiff under policies of insurance according to the terms and conditions
thereof.

38. Defendants and each of them have willfully failed and refused for a period
exceeding thirty (30) days after due demand to pay Plaintiffs uninsured motorist claims in full
without reasonable cause or excuse.

39. Plaintiff, or the applicable policy holder as the case may be, has complied with all

10

UOLpSr

Wel LE-OL - LZOZ ‘60 mdy ~ sino 19 Jo AN - polis Ape
terms and conditions under the policies and has supplied all information requested by defendants.

40. There are no credible bona fide disputes that defendants each owe uninsured
motorist coverage to Plaintiff under the policies.

41. ‘Plaintiff is a citizen and resident of the State of Missouri and the policies was
issued and/or delivered in the State of Missouri. |

42. The defendants’ refusal to pay Plaintiff's losses and claims is vexatious.

43.  Plaintiffis entitled to receive and is seeking the amount due under the policy for
uninsured motorist coverage, interest thereon, as well as the statutory penalty and damages due
to Plaintiff for Defendants’ vexatious refusal to pay together with Plaintiffs reasonable
attorneys’ fees incurred herein, all as provided under §375.296 RSMo and §375.420 RSMo.

WHEREFORE, Plaintiff prays that this Court make and enter judgment in favor of
Plaintiff Kimberly G. Robinson and against Defendant State Farm Mutual Automobile Insurance
Company and Defendant IHinois National Insurance Company, jointly and severally, requiring
said defendants to pay Plaintiff's costs and expenses incurred herein, her reasonable attorneys’
fees, pre-judgment interest, as well as the penalty provided for under §375.296 RSMo and
§375,420 RSMo, and such other and further relief as the Court deems just and proper under the

circumstances,

[THIS SPACE INTENTIONALLY LEFT BLANK]

11

Ned LLcOL - LZ0z ‘6 judy 3inoq 1S Jo Aug - pay Aypeatuonoa|g
Case: 4:21-cv-00548-PLC Doc. #: 1-3 Filed: 05/10/21 Page: 12 of 14 PagelD #: 19

12

Respectfully submitted,
KLAR, IZSAK & STENGER, L.L.C.

/s/ Michael H., Izsak

 

MICHAEL H. IZSAK, #35977
JOANNA L. BYRNE #66989
Attorneys for Plaintiffs

1505 S. Big Bend Blvd.

St. Louis, Missouri 63117
(314) 863-1117

Fax: (314) 863-1118

mizsak(@lawsaintlouis.com

 

jbyrne@lawsaintlouis.com

ING LOL ~ L207 ‘60 Waly - sind) "Ig Jo AIO - palig Apeotuonoe|y

mong
 

F

IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 

 

 

Judge or Division: ; "| Gase Number: 2122-Cc00688
MICHAEL FRANCIS STELZER
Plaintiff/Petitioner: Plaintif's/Petitioner’s Attorney/Address

 

BRET H ROBINSON oO MICHAEL HOWARD IZSAK
Lo _| 1505 S BIG BEND BLVD
vs. | ST LOUIS, MO_63117

 

 

 

 

 

 

Defendant/Respondent: Court Address:

STATE FARM MUTUAL AUTOMOBILE _ 1 CIVIL COURTS BUILDING +

INSURANCE COMPANY | _ -| 10 N TUCKER BLVD ot .

Nature of Suit = ~ SAINT LOUIS, MO 63101

CC Breach of Contract _(Date File Stamp)

Summons in Civil Case | 4
The State of Missouri to: STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY

. Alias: '
CSC LAWYERS INC SERVICE CO
224 BOLIVAR STREET COLE COUNTY, MO
JEFFERSON CITY, MO 65104 .
COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a

copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fall to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

CITY OF ST LOUIS April 12, 2021 Thomann Hgypingen

Date Clerk

 

Further Information:

 

Sheriff's or Server's Return :
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
| certify that | have served the above summons by: (check one)

(C) delivering a copy of the summons and a copy of the petition to the defendant/respondent.

1 leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with

, a person of the defendant's/respondent's family over the age of
16 years who permanently resides with the defendant/respondent.

(CJ (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{name} (title).
(J other: : ; .
Served at : {address}
in (County/City of St. Louis), MO, on (date) at (time). |
Printed Name of Sheriff or Server Signature of Sheriff or Server :
Must be sworn before a notary public if not served by an authorized officer:
Subseribed and sworn fo before me on (date).
(Seal)
My commission expires:
Date Notary Pubiic
Sheriff's Fees, if applicable
Summons $ an
Non Est $e
Sheriffs Deputy Salary
Supplemental Surcharge = $ 40,00
Mileage 3 ( milas @ $. per mile)

 

Total $

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
classes of suits, see Supreme Court Rule 54.

 

Civil Procedure Form No. 1; Rules 64,01 ~ 54.05,

OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 24-SMCC-2285 1 of 1
; 54,13, and 54.20; 606.120 ~ 506.140, and 506.150 RSMo

 
IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 

 

 

 

 

 

 

 

Judge or Division: Case Number: 2122-CC00688
MICHAEL FRANCIS STELZER
Plaintiff/Petitioner: Plaintiff's/Petitioner's Attorney/Address
BRET H ROBINSON MICHAEL HOWARD IZSAK
1505 S BIG BEND BLVD

vs, | ST LOUIS, MO 63117
Defendant/Respondent: Court Address:
STATE FARM MUTUAL AUTOMOBILE CIVIL COURTS BUILDING
INSURANCE COMPANY 10 N TUCKER BLVD
Nature of Suit: SAINT LOUIS, MO 63104
CC Breach of Contract {Date File Stamp)

 

 

 

Summons in Civil Case

The State of Missouri to: ILLINOIS NATIONAL INSURANCE COMPANY
Alias: A MEMBER OF AMERICAN INTERNATIONAL GROUP INC (AIG)

CHLORA LINDLEY MYERS
NISSOURI DIRECTOR OF INSURANCE COLE COUNTY, MO

304 WEST HIGH STREET ROOM 530
JEFFERSON CITY, MO 65104
COURT SEAL OF You are summoned to appear before this. court and to file your pleading to the petition, a

copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. if you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

CITY OF ST LOUIS April 12, 2021 Thema. Mogytergin

Bate Clerk
Further Information:

 

 

 

 

Sheriff's or Server's Return

Note to serving officer: Summons should be returned to the court within 30 days after the date of Issue.
| certify that | have served the above summons by: (check one)

CJ delivering a copy of the summons and a copy of the petition to the defendant/respondent.

L] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
, a person of the defendant's/respondent's family over the age of

45 years who permanently resides with the defendant/respondent.
(Cl (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:

 

 

 

 

 

 

 

 

 

 

 

 

 

{name) (title).
EC] other:
Served at {address}
In (County/City of St. Louis), MO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer: j
Subscribed and sworn to before me on (date).
(Seal)
My commission expires: :
Date Notary Public
Sheriff's Fees, if applicable
Summons
Non Est $
Sheriffs Deputy Salary
Supplemental Surcharge $ 16.00
Mileage 3 { miles @ $. per mile)
Total $

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on ail
classes of suits, see Supreme Court Rule 54. ~

 

 

OSCA (06-18) SM30 (SMGC) For Court Use Only: Document id # 21 -SMGG-2286 1 of 1 Civil Procedure Form No, 1; Rules $4.01 - 54.05
§4.13, and 54.20; 506.120 - 506.140, and 506.150 RSMo

 
